Judgment, Supreme Court, Bronx County, entered October 25, 1972, unanimously modified, on the law and on the facts, and a new trial granted upon the cause of action for conscious pain and suffering, with $60 costs and disbursements to abide the event, and otherwise affirmed, unless the plaintiff administrator, within 20 days of service upon him by defendant-appellant of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict on the cause of action for conscious pain and suffering to $7,500 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is unanimously affirmed, without costs and without disbursements. In our opinion the amount awarded by the jury for pain and suffering was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — Markewieh, J. P., Kupferman, Lane, Steuer and Tilzer, JJ.